Citation Nr: 1827435	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975 and November 1990 to March 1991, to include additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from November 2010 and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Board remanded the Veteran's TDIU to afford the Veteran the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In December 2017, the Veteran was sent a VA Form 21-8940.  The Veteran did not submit a VA Form 21-8940.  In a March 2018 brief, the Veteran's representative acknowledged the RO complied with the Board's remand instructions, and the Veteran had not completed a VA Form 21-8940.  The representative noted this form is required to further consider the claim.  See March 2018 Statement of Accredited Representative.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected disabilities have not met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), and the criteria for referral for extraschedular consideration are not met, as the preponderance of the evidence is against a finding that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

Referral to the Director of Compensation for extraschedular consideration for a TDIU is not warranted.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Entitlement to a TDIU

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Substantially gainful employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16 (a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 
TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19. 

Analysis

The Veteran contends that he is entitled to TDIU due to symptoms of his service-connected right eye disability.  See April 2018 Appellate Brief.  The Veteran reported that he lost vision in his right eye in 1992 or 1993, and as a result it is very difficult to focus at work, which results in limited production.  See 	
October 2010 VA 21-4138 Statement In Support of Claim.

The Veteran is service connected for the anatomical loss of a right eye/blindness. This disability was rated at 10 percent from July 22, 1998, 30 percent from March 13, 2008, and 40 percent from May 18, 2017.  The Veteran is also service connected for bilateral hyperkeratosis, with a 0 percent rating from May 3, 2011.  Hence, the Veteran's service-connected combined evaluation for compensation is 10 percent from July 22, 1998, 30 percent from March 13, 2008, and 40 percent from May 18, 2017.  As such, the Veteran's service-connected disabilities have not met the percentage rating standards for a schedular TDIU at any time during the pendency of the appeal.  See 38 C.F.R. § 4.16(a).  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b). 

The Veteran was afforded a VA examination in September 2010.  The VA examiner noted that the Veteran worked as an upholstery specialist, and that his vision problems greatly interfered with that kind of work, and the Veteran worked part-time as a result.  However, the VA examiner never opined that the Veteran's vision disability would preclude all substantially gainful employment.  The Veteran was afforded a VA examination in July 2011.  The examiner opined that the Veteran was not employed and concluded his vision disability has no effects on daily usual activities.  The Veteran was afforded a VA examination in May 2012 for his foot disability (bilateral hyperkeratosis).  The examiner opined the Veteran's foot disability would not impact his ability to work.  The Veteran was afforded a VA examination in May 2017 regarding his service-connected eye disability.  The examiner opined that the Veteran's eye condition would not impact his ability to work.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the Board concludes that referral to the Director of Compensation Service for extraschedular consideration is neither warranted nor required, as the evidence is against a finding that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone at any time during the course of the appeal.  See 38 C.F.R. § 4.16(b).  As noted, while a VA examiner commented on the Veteran's eye disability interfered with his previous line of work, that examiner did not discuss its impact on his ability to perform other types of employment.  Furthermore, subsequent examinations did not suggest a degree of functional impairment resulting from any of his service-connected disabilities that would render him unable to maintain other forms of substantially gainful work.  Most significantly, the Veteran has not submitted a VA Form 21-8940 or presented any evidence supporting an inability to perform substantially gainful employment other than lay assertions regarding limited production at work. 

Thus, while the evidence of record indicates that his service-connected disabilities have impacted his ability to engage in certain employment, it weighs against a finding that his service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment.  Thus, the Board finds that referral of this claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.


ORDER

Entitlement to TDIU is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


